State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: November 10, 2016                    D-64-16
___________________________________

In the Matter of ADAM BRET
   STEIG, a Suspended Attorney.              MEMORANDUM AND ORDER
                                                  ON MOTION
(Attorney Registration No. 2665909)
___________________________________

Calendar Date:    October 17, 2016

Before:    McCarthy, J.P., Garry, Devine, Mulvey and Aarons, JJ.

                              __________


      Monica A. Duffy, Attorney Grievance Committee for the Third
Judicial Department, Albany (Sarah A. Richards of counsel), for
Attorney Grievance Committee for the Third Judicial Department.

        Adam Bret Steig, Summit, New Jersey, respondent pro se.

                              __________


Per Curiam.

      Respondent was admitted to practice by this Court in 1995.
He was previously admitted to practice in New Jersey in 1992,
where he formerly maintained an office for the practice of law.1

      By order filed July 9, 2015, respondent was disbarred upon
his consent by the Supreme Court of New Jersey (Matter of Steig,
222 NJ 20, 117 A3d 173 [2015]), upon allegations that he had
knowingly misappropriated client funds. The Attorney Grievance
Committee for the Third Judicial Department (hereinafter AGC) now


    1
        By order entered September 24, 2009, respondent was
suspended in this state based upon his failure to register as an
attorney and to pay biennial registration fees as required (see
Matter of Attorneys in Violation of Judiciary Law § 468-a, 65
AD3d 1447, 1477 [2009]). Said suspension remains in effect to
date.
                              -2-                D-64-16

moves for an order imposing discipline in this state pursuant to
the Uniform Rules for Attorney Disciplinary Matters (22 NYCRR)
§ 1240.13 by reason of the discipline imposed in New Jersey.
Respondent replied by submission of an application to resign
while the investigation or proceeding against him is pending (see
Uniform Rules for Attorney Disciplinary Matters [22 NYCRR]
§ 1240.10). By affidavit sworn to October 13, 2016, AGC has
opposed respondent's application to resign. Respondent has not
otherwise responded to AGC's motion.

      Initially, we find respondent's application to resign from
the practice of law while the subject disciplinary proceeding is
pending to be deficient on its face and, therefore, it must be
denied. Despite acknowledgment that he could not defend himself
against allegations that he misappropriated client funds in New
Jersey, his subsequent disbarment on consent by the Supreme Court
of New Jersey and receipt of AGC's present motion seeking to
impose discipline based upon the discipline imposed in New
Jersey, respondent failed to disclose in his application to
resign that AGC's investigation included allegations that he had
willfully misappropriated money in the practice of law and, in
turn, he failed to provide the disclosures that are required when
such allegations are raised (see Uniform Rules for Attorney
Disciplinary Matters [22 NYCRR] § 1240.10 [a], [b]).

      Turning to AGC's motion, inasmuch as respondent has not
otherwise replied to the motion, he has waived any available
defenses (see Matter of Halbfish, 78 AD3d 1320, 1321 [2010]; see
also Matter of Morin, 131 AD3d 799, 799 [2015]; Matter of
Radshaw, 130 AD3d 1139, 1139 [2015]; see generally Uniform Rules
for Attorney Disciplinary Matters [22 NYCRR] § 1240.13 [b]).
Accordingly, we grant AGC's motion and further conclude that,
under the circumstances presented and in order to protect the
public, maintain the honor and integrity of the profession and
deter others from committing similar misconduct, respondent
should be disbarred in this state (see Matter of Dasent, 139 AD3d
1315, 1316 [2016]; Matter of Hock Loon Yong, 130 AD3d 1428, 1429
[2015]; Matter of Felli, 116 AD3d 1335, 1335 [2014]; Uniform
Rules for Attorney Disciplinary Matters [22 NYCRR] §§ 1240.8 [b]
[2]; 1240.13 [c]).
                              -3-                  D-64-16

      McCarthy, J.P., Garry, Devine, Mulvey and Aarons, JJ.,
concur.



      ORDERED that the motion of the Attorney Grievance Committee
for the Third Judicial Department is granted; and it is further

      ORDERED that respondent's application to resign while a
proceeding or investigation is pending is denied; and it is
further

      ORDERED that respondent is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately; and it is further

      ORDERED that respondent is commanded to desist and refrain
from the practice of law in any form, either as principal or as
agent, clerk or employee of another; and respondent is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further

      ORDERED that respondent shall comply with the provisions of
the Uniform Rules for Attorney Disciplinary Matters regulating
the conduct of disbarred attorneys (see Uniform Rules for
Attorney Disciplinary Matters [22 NYCRR] § 1240.15).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court